DETAILED ACTION
This is in response to the amendment filed on 04/14/2021. Claims 1-3, 5-19, and 21 are pending in this Action. Claims 4 and 20 had been previously cancelled. 

Remark
In response to the Office Action mailed 01/14/2021, claim 1 has been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendments regarding prior 35 USC 112(a) and 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(a) and 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Response to 35 USC 103 argument
In the Remark, the Applicant in pages 11-12 argues that:
To say it different way, firstly, it is respectfully submitted that claim 1 specifically recites that the claimed container contains one or more database tables. Therefore, the containers themselves cannot be considered to be database tables as this would mean that that would have to somehow contain themselves. 
Secondly, even assuming purely arguendo that "containers" can be interpreted by the Examiner to be database tables, folders, partitions, volumes, etc., this still does NOT address another claimed future, namely the container also being associated to processing unit for processing of data contained in (or associated with) its respective container. 
Accordingly, it is respectfully submitted that the Examiner's rejection of claim 1 and its dependent claims is clearly improper and should be withdrawn. 

The Examiner respectfully disagrees. 

When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
  First, in response to the applicant’s argument that the limitation of “containers includes one or more tables” is not taught by prior art of the record, the Examiner is reminding the applicant that said limitation is no longer required by the current amended claim 1.
Secondly, Barsness clearly discloses a database associated with multiple partitions (i.e. containers) wherein each partition includes distinct database portions such as tables (See Barsness: at least Fig. 2 and para 41 and 51). Thus, Barsness discloses that a partition associated with a database includes at least one or more tables. Therefore, the combination of Kostamaa, Xu, and Barsness discloses the newly amended portion of claim 1. See below for further details. 
Furthermore,
the Applicant in pages 11-14 of the Remark argues that:


However, the Examiner has not pointed to a teaching or suggestion with respect to a map that has both of the claimed elements, namely, a map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database that is associated with its respective associated distinct container.
… the Examiner needs to show a map that includes not only tables (as presumed to be containers) but the map also having the same tables being associated with processors.
…contrary to the Examiner's assertion, it is respectfully submitted that Barsness NOT teach: "mapping the entire content of a database table of the database to one of the multiple distinct containers" (claim 1). 
In fact, Barsness teaches away from "mapping the entire content of a database table of the database to one of the multiple distinct containers," as Barsness teaches: "[w]hen a table data is distributed across multiple partitions, some of its rows are stored in one partition, and other rows are 14/696,7117stored in other partitions" (Barsness, Paragraph [0041]). In other words, in stark contrast to mapping the entire content of a database table of the database to one thing, Barsness, explicitly teaches partitioning (or distributing) the content of a database table between multiple things. 
 

The Examiner respectfully disagrees. 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Although, Barsness discloses that in case of distribution of a table among multiple partitions, “some of its rows are stored in one partition, and other rows are Barsness in paragraph 41 also explicitly specifies that “[t]ables can be located in one or more data partitions” (See Barsness: at least paragraph 41). Thus, Barnes teaches or at least suggests that a database table could be mapped to one partition. The Examiner relies on latter teaching of Barness to modify the teachings of wherein the associating of multiple distinct portions of the data of the database to multiple distinct containers (Xu: at least Fig. 2, Fig. 4, paragraphs 5, 18, 23, 25, 42, 50, and 51, using hash values to map the portions of database to multiple containers or buckets) of the combination of Kostamaa and Xu to map the entire content of a database table of the database to one of the multiple distinct containers, as recited in claim 1.
Furthermore, Kostamaa clearly discloses obtaining a map that is used for assigning blocks of a file/database to multiple processing units (See Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53), but, Kostamaa does not explicitly teach (a) associating multiple distinct portions of data of the database to multiple distinct containers, and (b) also associating each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database. 
On the other hand, Xu discloses distributing/redistributing rows of a database to processing modules based on a “pre-configured hash value-to-processing module mapping table.” (See Xu: at least paragraph 23). Xu describes the “pre-configured hash value-to-processing module mapping table” as a “mapping table” that associates rows of tables to “a hash bucket” and “then the hash bucket is mapped to a particular processing module.” (See Xu: at least para 5). Xu further discloses distributing (i.e. associating) portions of database tables to multiple distinct storage containers (220 of 
Therefore, Kostamaa modified by teachings of Xu would disclose the limitation of “obtaining, by the one or more processors of the database system, at least one map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, 14/696,71113and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database, wherein the associating of multiple distinct portions of the data of the database to multiple distinct containers further comprises: mapping the entire content of a database table of the database to one of the multiple distinct containers", recited in claim 1.
In response to applicant’s argument in page 13, the Examiner holds that the combined teachings of Xu et al., Kostamaa et al., and Barsness indeed would have suggested to those skilled in the art a two (2) level abstraction of (i) associating data to a particular container and (ii) associating that containers to one or more processing unit, let alone, doing so such that the entire content of a database table of the database to one of the multiple distinct containers.
Based on above explanation and reasoning Barsness in combination of Kostamaa and Xu discloses the limitations of claim 1 including obtaining, by the one or more processors of the database system, at least one map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database that is associated with its respective associated distinct container, wherein each one of the multiple distinct containers is associated with 
Furthermore, in response to applicant’s argument in page 14 of the Remark, the Examiner holds that contrary to the Applicant’s allegation, the Examiner has established prima facie case of obviousness for 35 USC 103 rejection of claim 1. The Examiner clearly mapped the limitations of claim 1 with Kostamaa reference teaching. Then, the Examiner provided the secondary, and third references of Xu and Barsness modifying Kostamaa with motivations in order to combine the references. See below for 35 USC 103 rejection of claim 1 for details. Therefore, the Examiner established prima facie case of obviousness for 35 USC 103 rejection of claim 1.
Based on the above reasoning, the combination of Kostamaa, Xu, and Barsness discloses all the limitations of claim 1.

Response to 35 USC 102 argument
The Applicant in pages 12-13 of the Remark argues that:
Xu et al. do NOT show a map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (h) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing. Instead, Fig. 2 of Xu et al. depicts of processing nodes 105 configured with AMPs, and the rows of tables 115 distributed across the AMPs. This, however, does NOT teach a map that (a)    associates multiple distinct portions of data of the database to multiple distinct containers, and (b)    also associates each one the multiple distinct containers to one or more of the multiple processing units for processing. Accordingly, it is respectfully requested that the Examiner point out to a specific teaching in Xu et al. or address how Fig 2 teaches a “map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (h) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing”
The Applicant believes that cited portions of Xu merely teaches “processing nodes 105 configured with AMPs, and the rows of tables 115 distributed across the AMPs” but does not teach or suggest the limitation of a map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing” (claim 1). The Examiner respectfully disagrees.
First, the Applicant argues the limitation of claim 1 under 35 USC 102 rejections. Claim 1 is already rejected under 35 USC 103, see above. Independent claims 13 and 17 are rejected under 35 USC 102.
Secondly, claims 13 and 17 do not event mention the term “map.” The claims do not require a map for association of data portion with containers and processing units. The claims broadly claim the association between data portion with containers and containers with processing units.
Furthermore,

Thus, based on aforementioned reasoning and explanation, Xu discloses the limitation of “one or more associations that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database,” recited in claim13 and similarly in claim 17.
In conclusion, the Examiner has met his burden of proof showing the prior art of the record teaching every claimed limitations of claims 1, 13, and 17. The Examiner has clearly established the prima facie of case of obviousness and equivalence for the claims 1 and 13, respectively. 
The 35 USC 102 and 103 rejections of claims 1-19 and 20 are maintained.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., US 2010/0049722 A1.
Regarding claim 13,
Xu discloses a non-transitory computer readable storage medium storing one or more associations that associate at least: (a) multiple distinct portions data of a database to multiple distinct containers, and (b) each one the multiple distinct containers to one or more of multiple processing units of a database system configured to access the database, for processing by the one or more of multiple processing units. 
Xu discloses associating rows of database tables to multiple distinct storage containers (220 of Fig. 2) and associating each container to a corresponding access module processor (AMP). See Fig. 2, Fig. 4, and paragraphs 18, 25, 50, and 51. 
Regarding claim 15,
Xu discloses wherein the one or more assignments at least assign one or more of the multiple distinct portions data of the database to the one or more of the multiple processing units for processing by the multiple processing units in parallel  (See Xu: at least Fig. 1-2 and paragraph 17).  

the scopes of the claims are substantially the same as claims 13 and 15, respectively, and are rejected on the same basis as set forth for the rejections of claims 13 and 15, respectively.
Regarding claim 21,
Xu discloses wherein the same distinct portion of data of the database is mapped to multiple distinct containers by multiple maps (See Xu: at least Fig. 2-4 and paragraphs 25, 42, 50, and 51). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamaa et al., US 8,543,596 (Kostamaa, hereafter) in view of Xu et al., US 2010/0049722 A1 (Xu, hereafter) and further in view of Barsness et al., US 2008/0059408 (Barsness, hereafter).
Regarding claim 1,
Kostamaa discloses a computer implemented method of processing data of a database by a database system, wherein the database system includes one or more processors effectively providing multiple processing units each configured to process at least a portion of the data of the database (See Kostamaa: at least Fig. 1), and wherein the method comprises:
assigning by the one or more processors of the database system, at least partially based on the obtained at least one map, one or more of the multiple distinct portions data of the database, assigned by the at least one map, to one or more of the multiple processing units for processing of the multiple distinct portions of data of the database by the one or more of the assigned multiple processing units as assigned by the at least one obtained map; 
Kostmaa discloses mapping is used to assign blocks of the file (database) to corresponding processing units. See at least col. 5, lines 31-37 and Fig. 1. 
receiving, by the database system, a database query of the data of database including the one or more of the distinct data portions assigned by the at least one map; and
Kostmaa discloses receiving a database query including data portions. See at least col. 3, lines 4-59, col. 5, lines 4-46 and Fig. 3. 
thereafter, processing by the one or more of the multiple processing units of the database system, at least based on the at least one obtained map, the one or more respectively assigned multiple distinct portions of data of the database, in response to the database query.
Kostmaa discloses processing units 114 performing the query task and processing the assigned data portions based on the map in order to obtain results. See at least col. 3, lines 4-59, col. 5, lines 4-46 and Fig. 3. 
obtaining a map that is used for assigning blocks of a file/database to multiple processing units (See Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53), but, Kostamaa does not explicitly teach (a) associating multiple distinct portions of data of the database to multiple distinct containers, and (b) also associating each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database. 
On the other hand, Xu discloses distributing/redistributing rows of a database to processing modules based on a “pre-configured hash value-to-processing module mapping table.” (See Xu: at least paragraph 23). Xu describes the “pre-configured hash value-to-processing module mapping table” as a “mapping table” that associates rows of tables to “a hash bucket” and “then the hash bucket is mapped to a particular processing module.” (See Xu: at least para 5). Xu further discloses distributing (i.e. associating) portions of database tables to multiple distinct storage containers (220 of Fig. 2) and associating each container to a corresponding access module processor (AMP). (Also, see Xu: at least Fig. 2, Fig. 4, paragraphs 18, 25, 42, 50, and 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Mastamaa with Xu’s teaching in order to obtain, by the one or more processors of the database system, at least one map that at least (a) associates multiple distinct portions of data of the database to multiple distinct containers, and (b) also associates each one the multiple distinct containers to one or more of the multiple processing units for processing the data of the database. The motivation for doing so would have been to distribute the 
The combination of Kostamaa and Xu discloses limitations as stated above including a database with multiple portions wherein the associating of multiple distinct portions of the data of the database to multiple distinct containers (Xu: at least Fig. 2, Fig. 4, paragraphs 5, 18, 23, 25, 42, 50, and 51, using hash values to map the portions of database to multiple containers or buckets). However, it does not explicitly teach the database associated with its respective associated distinct container, wherein each one of the multiple distinct containers is associated with at least one of the multiple distinct portions of data of the database, thereby the containers effectively containing the at least one of the multiple distinct portions of data of the database, wherein each one of the multiple distinct portions of data of the database includes at least a part of one or more database tables of the database, and wherein the associating of multipole distinct portions of the data of the data to multiple distinct containers by the obtained map further comprises:  map the entire content of at least one database table of the database to at least one of the multiple distinct containers.
On the other hand, Barsness discloses a database associated with multiple partitions (i.e. containers) wherein each partition includes distinct database portions such as tables (See Barsness: at least Fig. 2 and para 41 and 51). Barsness further discloses that “[t]ables can be located in one or more data partitions” (See Barsness: at least paragraph 41). Thus, Barnes at least suggest that a database table could be mapped to one partition. 
associated with its respective associated distinct container, wherein each one of the multiple distinct containers is associated with at least one of the multiple distinct portions of data of the database, thereby the containers effectively containing the at least one of the multiple distinct portions of data of the database, wherein each one of the multiple distinct portions of data of the database includes at least a part of one or more database tables of the database, and wherein the associating of multipole distinct portions of the data of the data to multiple distinct containers by the obtained map further comprises:  map the entire content of at least one database table of the database to at least one of the multiple distinct containers. The motivation for doing so would have been to improve utility of the method by providing an option to map an entire table to a container. 
Regarding claim 2,
the combination of Kostamaa, Xu, and Barsness discloses wherein the assigning by the database system uses only the at least one map to assign one or more of the multiple distinct portions data of the database to the one or more of the multiple processing units for processing by the multiple processing units in parallel (See Xu: at least Fig. 1-2 and paragraph 17 and Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53). 
Regarding claim 3,
the combination of Kostamaa, Xu, and Barsness discloses wherein the at least 
one map does not hash the multiple distinct portions data of the database to the multiple distinct containers that are associated with multiple processing units for processing units (See Kostamaa: at least col. 6, lines 45-53, using round robin). 
Regarding claim 5,
the combination of Kostamaa, Xu, and Barsness discloses wherein the same distinct portion of data of the database is mapped to multiple distinct containers by multiple maps (See Xu: at least Fig. 3-4 and paragraphs 25, 42, 50, and 51 and  Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53). 
Regarding claim 6,
the combination of Kostamaa, Xu, and Barsness discloses wherein the method further comprises: using the multiple maps by an optimizer to optimize one or more database queries (See Xu: at least Fig. 1 and paragraph 19 and Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53).
Regarding claim 7,
the combination of Kostamaa, Xu, and Barsness discloses wherein the method further comprises: using one the multiple maps to process a first part of a database query, and using another one of the multiple maps to process a second part of the database query, different than the first part of the database queries (See Xu: at least Fig. 3, Fig. 7, and paragraphs 22-23, and Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53, using multiple maps/assignments [as shown in Fig. 3] to process two parts of a query containing a join operation). 
 Regarding claim 12,
the combination of Kostamaa, Xu, and Barsness discloses wherein the at least 
one map is independent of one or more specific platform (See Xu: at least Fig. 1-2 and paragraphs 25, 42, 50, and 51, and Kostamaa: at least col. 5, lines 24-56 and col. 6, lines 45-53, a map/assignment do not depend on any platform). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamaa et al., US 8,543,596  in view of Xu et al., US 2010/0049722 A1 further in view of Barsness et al., US 2008/0059408 and further in view of Winkelstraeter, US 2014/0244578.
Regarding claim 8,
the combination of Kostamaa, Xu, and Barsness discloses limitations as stated above multiple assignments/maps of data containers to processing nodes. However, it does not explicitly teach wherein the multiple maps effectively use two different alternative paths of nodes in the database system, and wherein the method further comprises: using a first one of alternative paths to process a database query; using a second one of the alternative paths when it is determined not to use the first one of the alternative paths. 
On the other hand, Winkelstraeter discloses using different path of nodes such as using a second node in a database system when a first node fails and is not usable by the database system (See Winkelstraeter: at least paragraphs 9 and 70-76). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Kostamaa, Xu, and Barsness with Winkelstraeter’s teaching in order to implement 
Regarding claim 9,
the combination of Kostamaa, Xu, Barsness, and Winkelstraeter discloses wherein the determining not to use the first one of the alternative paths further comprises: determining that one or more nodes of the nodes in the first one of the alternative paths have failed (See Winkelstraeter: at least paragraphs 9 and 70-76). 
Regarding claim 10,
the combination of Kostamaa, Xu, Barsness, and Winkelstraeter discloses wherein the at least one map maps multiple copies of the same data portion to different containers (See Winkelstraeter: at least paragraphs 9 and 70-76).. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostamaa et al., US 8,543,596  in view of Xu et al., US 2010/0049722 A1 further in view of Barsness et al., US 2008/0059408 and further in view of Roh et al., US 2011/0099325 (Roh, hereafter).
The combination of Kostamaa, Xu, and Barsness discloses limitations as stated above multiple assignments/maps. However, it does not explicitly teach wherein the at least one map has an active status, and wherein at least another map has an inactive status. 
On the other hand, Roh discloses such a feature in at least paragraphs 99 and 101. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of . 

Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2010/0049722 A1 in view of Kostamaa et al., US 8,543,596 (Kostamaa, hereafter).
Regarding claim 14,
Xu discloses distributing the portions of tables to a multiple distinct storage containers (220 of Fig. 2) to one or more of the access module processors (AMPs) (See Xu: Fig. 2, Fig. 4, and paragraphs 18, 25, 50, and 51). However, Xu does not expressly disclose assigning, at least partially based on the one or more assignments, one or more of the multiple distinct portions data of the database, assigned by the at least one map, to one or more of the multiple processing units for processing by the one or more of the multiple processing units. 
On the other hand, Kostamaa discloses assigning using a map data blocks of a file (i.e. database) to multiple processing units (See Kostamaa: at least col. 5, lines 31-40 and col. 6, lines 45-53). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Xu with Kostamaa’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by using a map to evenly assign the workload to processing nodes.


Xu discloses the limitations as stated above. However, Xu does not explicitly 
teach wherein the at least one map does not hash the multiple distinct portions data of the database to the multiple distinct containers. 
On the other hand, Kostamaa discloses mapping data using round robin and does not hash portion of database (See Kostamaa: at least col. 6, lines 45-53, using round robin). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Xu with Kostamaa’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method because with this approach data would be send directly to the processing units and no data would sent across computer nodes.
Regarding claim 19,
the scope of the claim  is substantially the same as claim 14, and is rejected on the same basis as set forth for the rejection of claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/05/2021